DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 23, 2021 has been entered.

Response to Amendment
The examiner acknowledges the amending claims 1, 4, 6, 11, 15 and 20, adding claims 21 – 22 and canceling claims 5 and 16 by the amendment submitted by the applicant(s) filed on August 23, 2021.  Claims 1 – 4, 6 – 15 and 17 – 22 are pending in this application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 4, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maeda et al. (US 2010/0040104).

Annotation Figure 1

    PNG
    media_image1.png
    533
    585
    media_image1.png
    Greyscale
 


Annotation Figure 2

    PNG
    media_image2.png
    193
    530
    media_image2.png
    Greyscale


Regarding claim 1, Maeda disclose a vertical-cavity surface-emitting laser (VCSEL) comprising: 
a mesa structure (see Annotation Figure 1, Character 19 and paragraph [0024]) disposed on a substrate (see Annotation Figure 1, Character 10 and paragraph [0024]), the mesa structure (see Annotation Figure 1, Character 19) comprising: 
a first reflector (see Annotation Figure 1, Character 11, the reference called “lower DBR layer” and paragraphs [0024 – 0025 and 0027]) having a first depth (see Annotation Figure 1, Character D1) in a direction substantially parallel to an emission direction of the VCSEL (see Annotation  Figure 1), 
a second reflector (see Annotation Figures 1 and 2, Character 100 (include Characters 16 and 17) and paragraphs [0024 – 0025]) having a second depth (see Annotation Figure 1, Character D2)  in the direction substantially parallel to the emission direction of the VCSEL (see Annotation Figure 1, Character 1), 
an active cavity material structure (see Annotation Figure 1, Character 13 and paragraphs [0023 – 0024]) disposed between the first and second reflectors (see Annotation Figure 1, Characters 11 and 100 and paragraph [0024]), and 

wherein the second reflector (see Annotation Figures 1 and 2, Character 100) comprises an opening (see Annotation Figures 1 and 2, character 17A, the reference called “aperture”, paragraphs [0041 and 0049]) extending from a second surface of the second reflector into the second reflector (see Annotation Figure 1, Character  100) in the direction substantially parallel to the emission direction of the VCSEL (see Annotation Figure 1, Character 1) and having a depth (see Annotation Figures 1 and 2, Character D)  that is less than the second depth (see Annotation Figure 1, Character  D2), the opening (see Annotation Figure 1, Character  17A) characterized by an opening diameter (see Annotation Figure 1, Character d2), and wherein the opening diameter (see Annotation Figure 1, Character d2) is substantially the same size or larger than the emission aperture diameter (see Annotation Figure 1, Character  d1).

Regarding claim 4, Maeda discloses a cap layer (see Annotation Figures 1 and 2, Character 18, the reference called “contact” and paragraph [0024]) disposed between the second surface of the reflector (see Annotation Figures 1 and 2, Character 100 and paragraphs [0024 and 0043]) and the contact (see Annotation Figures 1 and 2, Character 20 and paragraph [0024]). 
Regarding claim 8, Maeda discloses the opening (see Annotation Figure 1, Character 17A) is formed through etching (see paragraph [0049]).

Regarding claim 10, Maeda discloses at least one of the first and second reflectors comprises a semiconductor distributed Bragg reflector (DBR) (see Annotation Figure 1, Character 11 and 100, and paragraphs [0024 – 0027]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 – 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (US 2010/0040104).

Regarding claims 2 – 3, Maeda discloses a VCSEL (see Annotation Figure 1, Character 1) include an opening (see Annotation Figure 1, Character 17A) into the second reflector (see Annotation Figure 1, Character 100).
Maeda discloses the claimed invention except for depth of the opening is within a range of approximately 20 nm to 55 nm or the depth of the opening is within a range of approximately 15 nm to 25 nm.   It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the depth of the opening is within a range of approximately 20 nm to 55 nm or the depth of the opening is within a range of approximately 15 nm to 25 nm to the laser of Maeda, for improving the spectral width characteristic of the laser, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
            In addition, the selection of the depth of the opening, it’s obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious).  
            Note that the specification contains no disclosure of either the critical nature of the claimed [the depth of the opening is within a range of approximately 20 nm to 55 nm or the depth of the opening is within a range of approximately 15 nm to 25 nm] or any the depth of the opening is within a range of approximately 20 nm to 55 nm or the depth of the opening is within a range of approximately 15 nm to 25 nm] or upon another variable recited in a claim, the Applicant must show that the chosen [the depth of the opening is within a range of approximately 20 nm to 55 nm or the depth of the opening  is within a range of approximately 15 nm to 25 nm] are critical.  In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 6, Maeda discloses the claimed invention except for the opening diameter that is substantially the same as a second reflector diameter defined by the second reflector.    It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the opening diameter that is substantially the same as a second reflector diameter defined by the second reflector defined by the second reflector to the laser of Maeda, it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular dimensions because applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ .



Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (US 2010/0040104) in view of Padullaparthi et al. (US 2015/0078410, examiner submitted in the PTO-892 form, filed on December 23, 2020). 

Regarding claim 7, Maeda discloses the claimed invention except for the photon lifetime of the VCSEL is in a range of approximately 5.5 ps and 1 ps.  Padullaparthi discloses a VCSEL (see Abstract) and photon lifetime of the VCSEL is 1.2 ps (see paragraph [0060]).  However, it is well known in the art to apply and/or modify the photon lifetime of the VCSEL is in a range of approximately 5.5 ps and 1 ps as discloses by Padullaparthi in (see paragraph [0060]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the photon lifetime of the VCSEL is in a range of approximately 5.5 ps and 1 ps as suggested by Padullaparthi to the laser of Maeda, because the size or dimension or depth of the opening or aperture affects the photon lifetime of the VCSEL device correlatively, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

            Note that the specification contains no disclosure of either the critical nature of the claimed [the photon lifetime of the VCSEL is in a range of approximately 5.5 ps and 1 ps] or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen [the photon lifetime of the VCSEL is in a range of approximately 5.5 ps and 1 ps] or upon another variable recited in a claim, the Applicant must show that the chosen [the photon lifetime of the VCSEL is in a range of approximately 5.5 ps and 1 ps] are critical.  In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).



9 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (US 2010/0040104) in view of Ghosh et al. (US 2017/0256915).

Regarding claim 9, Maeda discloses the claimed invention except for the modulation bandwidth of the VCSEL is 17 GHz or greater.  Ghosh discloses the modulation bandwidth of the VCSEL is 25 GHz or 40 GHz or 100 GHz or higher (see paragraph [0065]).  However, it is well known in the art to apply and/or modify the modulation bandwidth of the VCSEL is 17 GHz or greater as discloses by Ghosh in (see paragraphs [0037 and 0065]).   Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the modulation bandwidth of the VCSEL is 17 GHz or greater to the laser of Maeda, because the size or dimension or depth of the opening or aperture affects the photon lifetime and the output bandwidth of the VCSEL device correlatively, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
            In addition, the selection of the modulation bandwidth, it’s obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce 
            Note that the specification contains no disclosure of either the critical nature of the claimed [the modulation bandwidth of the VCSEL is 17 GHz or greater] or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen [the modulation bandwidth of the VCSEL is 17 GHz or greater] or upon another variable recited in a claim, the Applicant must show that the chosen [the modulation bandwidth of the VCSEL is 17 GHz or greater] are critical.  In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).



Claims 11 and 17 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (US 2010/0040104) in view of Sirbu et al. (US 2019/0312413, examiner submitted in the PTO-892 form, filed on December 23, 2020).

Regarding claim 11, Maeda discloses a method for manufacturing a vertical-cavity surface- emitting laser (VCSEL), the method comprising: 
a VCSEL (see Annotation Figure 1, character 1) blank to define a mesa structure (see Annotation Figure 1, Character 19 and paragraph [0024]); 

a first reflector (see Annotation Figure 1, Character 11, the reference called “lower DBR layer” and paragraphs [0024 – 0025 and 0027]) having a first depth (see Annotation Figure 1, Character D1) in a direction substantially parallel to an emission direction of the VCSEL (see Annotation  Figure 1, Character 1), 
a second reflector (see Annotation Figures 1 and 2, Character 100 (include Characters 16 and 17) and paragraphs [0024 – 0025]) having a second depth (see Annotation Figure 1, Character D2) in the direction substantially parallel to the emission direction of the VCSEL (see Annotation Figure 1), 
an active cavity material structure (see Annotation Figure 1, Character 13 and paragraphs [0023 – 0024]) disposed between the first and second reflectors (see Annotation Figure 1, Characters 11 and 100 and paragraph [0024]); and 
etching an opening (see Annotation Figures 1 and 2, character 17A, the reference called “aperture”, paragraph [0041 and 0049]) into the second reflector (see Annotation Figure 1, character 100), the opening (see Annotation Figure 1, character 17A) extending from a second surface of the second reflector into the second reflector (see Annotation Figure 1, character 100) in the direction substantially parallel to the emission direction of the VCSEL (see Annotation Figure 1, Character 1) and having a depth (see Annotation Figures 1 and 2, Character D) that is less than the second depth (see Annotation Figure 1, character D2), the opening (see Figure 1 and 2, Character 17A) characterized by an emission aperture diameter (see Annotation Figure 1, Character d1), 

wherein the opening diameter (see Annotation Figure 1, Character d2) is substantially the same size or larger than the emission aperture diameter (see Annotation Figure 1, Character  d1).
Maeda discloses the claimed invention except for dry etching a VCSEL blank to define a mesa structure disposed on a substrate; wet etching the mesa structure to define an emission structure. Sirbu teaches a dry etching and wet etching. However, it is well known in the art to apply and/or modify the dry etching and wet etching as discloses by Sirbu in (Figure 6 and paragraphs [0041 and 0052 – 0054]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known dry etching and wet etching as suggested by Sirbu to the laser of Maeda, because could be used the dry etching to form or determine the mesa structure in the VCSEL device, also advantages of dry etching are its capability of automation and reduced material consumption. Dry etching (e.g., plasma etching) costs less to dispose of the products compared to wet etching.  Could be used the wet etching to determine the mesa structure components, to define and/or form the active region in the VCSEL device, also the advantages of wet etching processes are the simple equipment, high etching rate, and high selectivity. 

Regarding claims 17 – 18, Maeda and Sirbu, Maeda discloses a VCSEL (see Annotation Figure 1, Character 1) include an opening (see Annotation Figures 1 and 2, Character 17A) into the second reflector (see Annotation Figures 1 and 2, Character 100).
Maeda discloses the claimed invention except for depth of the opening is within a range of approximately 20 nm to 55 nm or the depth of the opening is within a range of approximately 15 nm to 25 nm.   It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the depth of the opening is within a range of approximately 20 nm to 55 nm or the depth of the opening is within a range of approximately 15 nm to 25 nm to the laser of Maeda, for improving the spectral width characteristic of the laser, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In addition, the selection of the depth of the opening, it’s obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) 
Note that the specification contains no disclosure of either the critical nature of the claimed [the depth of the opening is within a range of approximately 20 nm to 55 nm or the depth of the opening is within a range of approximately 15 nm to 25 nm] or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen [the depth of the opening is within a range of approximately 20 nm to 55 nm or the depth of the opening is within a range of approximately 15 nm to 25 nm] or upon another variable recited in a claim, the Applicant must show that the chosen [the depth of the opening is within a range of approximately 20 nm to 55 nm or the depth of the opening is within a range of approximately 15 nm to 25 nm] are critical.  In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 19, Maeda and Sirbu, Maeda discloses the opening (see Annotation Figure 1, character 17A) is formed through etching (see paragraph [0049]).

Regarding claim 20, Maeda discloses a method for manufacturing a vertical-cavity surface- emitting laser (VCSEL), the method comprising: 
a VCSEL (see Annotation Figure 1, character 1) blank to define a mesa structure (see Annotation Figure 1, Character 19 and paragraph [0024]); and 
the mesa structure (see Annotation Figure 1, Character 19) to define an emission structure (see Annotation Figure 1), the emission structure (see Annotation Figure 1) comprising 

a second reflector (see Annotation Figures 1 and 2, Character 100 (include Characters 16 and 17) and paragraphs [0024 – 0025]), and 
an active region (see Annotation Figure 1, Character 13 and paragraphs [0023 – 0024]) disposed between the first reflector (see Annotation Figure 1, Characters 11) and the second reflector (see Annotation Figure 1, Characters 100 and paragraph [0024]), 
wherein the second reflector (see Annotation Figures 1 and 2, character 100) (a) has a second depth (see Annotation Figure 1, character D2) in a direction substantially parallel to an emission direction (see Annotation Figure 1) of the VCSEL (see Annotation Figure 1, Character 1) and (b) comprises an opening (see Annotation Figures 1 and 2, character 17A, the reference called “aperture”, paragraphs [0041 and 0049]) extending from a second surface of the second reflector into the second reflector (see Annotation Figure 1, character 100) in the direction substantially parallel to the emission direction of the VCSEL (see Annotation Figure 1, Character 1) and having a depth (see Annotation Figures 1 and 2, Character D) that is less than the second depth (see Annotation Figure 1, character D2), the opening (see Figure 1 and 2, Character 17A) characterized by an emission aperture diameter (see Annotation Figure 1, Character d1), 
wherein the mesa (see Figure 1, Character 19) further comprises a contact (see Annotation Figure 1, Character 20, the reference called “upper electrode” and paragraph [0044]) defining an emission aperture (see Annotation Figure 1) of the VCSEL (see Figure 
wherein the opening diameter (see Annotation Figure 1, Character d2) is substantially the same size or larger than the emission aperture diameter (see Annotation Figure 1, Character  d1).
Maeda discloses the claimed invention except for dry etching a VCSEL blank to define a mesa structure disposed on a substrate; wet etching the mesa structure to define an emission structure. Sirbu teaches a dry etching and wet etching. However, it is well known in the art to apply and/or modify the dry etching and wet etching as discloses by Sirbu in (Figure 6 and paragraphs [0041 and 0052 – 0054]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known dry etching and wet etching as suggested by Sirbu to the laser of Maeda, because could be used the dry etching to form or determine the mesa structure in the VCSEL device, also advantages of dry etching are its capability of automation and reduced material consumption. Dry etching (e.g., plasma etching) costs less to dispose of the products compared to wet etching.  Could be used the wet etching to determine the mesa structure components, to define and/or form the active region in the VCSEL device, also the advantages of wet etching processes are the simple equipment, high etching rate, and high selectivity. 



Claims 12 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (US 2010/0040104) in view of Sirbu et al. (US 2019/0312413, examiner . 


    PNG
    media_image3.png
    113
    207
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    143
    212
    media_image4.png
    Greyscale


Regarding claims 12 and 15, Maeda and Sirbu, Maeda discloses the second reflector (see Annotation Figures 1 and 2, character 100) and a contact (see Annotation Figure 1, Character 20).
Maeda discloses the claimed invention except for a dielectric cap layer on the second surface of the second reflector.   Watanabe teaches dielectric cap layer (see Figure 3A and 14A, Character 32 and “insulating film”) between an upper DBR (see Figures 3A and 14A, Character 22 and “Upper DBR”) and a contact layer (see Figure 3A and 14A, Character 36 and “Electrode film”).  However, it is well known in the art to apply and/or modify the dielectric cap layer as discloses by Watanabe in (see Figure 3A and 14A, Character 32 and paragraphs [0037 – 0038 and 0121 – 0122]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known dielectric cap layer as suggested by Watanabe to the laser of Maeda, because it has electrical resistance and could be used to protect the VCSEL from the environment.
Regarding claims 13 and 14, Maeda, Sirbu and Watanabe, Watanabe discloses the dielectric cap layer (see Figure 3A and 14A, Character 32 and “Insulating film”, see claim 12 rejection) is deposited on the second surface of the second reflector (see Figure 3A and 14A, Character 22 and “Upper DBR”).
Maeda, Sirbu and Watanabe discloses the claimed invention except for the dielectric cap layer is deposited before or after the opening is etched in the second reflector.   It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the dielectric cap layer is deposited before or after the opening is etched in the second reflector, it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular steps of manufacturing because applicant has not disclosed that the steps of manufacturing are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another steps of manufacturing.  Indeed, it has been held that mere steps of manufacturing limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).


s 21 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (US 2010/0040104) in view of Kaneko et al. (US 2016/0226221).


    PNG
    media_image5.png
    306
    417
    media_image5.png
    Greyscale


Regarding claims 21 and 22, Maeda discloses the second reflector (see Annotation Figures 1 and 2, character 100),
Maeda discloses the claimed invention except for the second reflector is at least one of (a) partially oxidized or (b) comprises oxidized elements that define an oxidation profile, wherein the oxidation profile defines a plurality of oxidation profile diameters.   Kaneko teaches a second reflector (see Figure 4, Character 40) is partially oxidized (see Figure 4, Character 62 (62a and 62b)).  However, it is well known in the art to apply and/or modify the second reflector is partially oxidized as discloses by Kaneko in (see Figure 4, Abstract and paragraphs [0084 – 0085 and 0103]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known the second 

Response to Arguments
Applicant’s arguments with respect to claims 1 – 4, 6 – 15 and 17 – 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELMA R FORDE whose telephone number is (571)272-1940.  The examiner can normally be reached on M - TH 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun O Harvey can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 






      /Delma R Fordé/           Examiner, Art Unit 2828                                                                                                                                                                                             

/MINSUN O HARVEY/           Supervisory Patent Examiner, Art Unit 2828